     Case 3:19-cr-00060-MMD-WGC Document 120 Filed 06/09/21 Page 1 of 5


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00060-MMD-WGC-1

7                                     Plaintiff,                      ORDER
              v.
8
       STEVEN BRYAN,
9
                                   Defendant.
10

11    I.     SUMMARY

12           This order provides the Court’s reasoning for its minute order (ECF No. 105) that

13    offered a summary ruling on the government’s motion in limine (ECF No. 77 (“Motion”))

14    requesting the Court preclude Defendant from introducing certain statements he made.

15    As indicated in the minute order, the Court will deny the Motion in part and defer ruling on

16    the Motion in part.

17    II.    BACKGROUND

18           Defendant is charged with first-degree murder for shooting and killing his son, K.B.,

19    with an AR-15 rifle on or about December 13, 2019. (ECF Nos. 1, 65.) Shortly after the

20    incident, Defendant made several statements to law enforcement and family and friends

21    that indicate he shot K.B. in self-defense. (ECF No. 77 at 3.) Defendant first called 911

22    and informed the dispatcher that he had shot K.B., that K.B. was deceased, and that K.B.

23    had attacked him with a hammer. (ECF No. 98 at 2.) Around that same time, Defendant

24    also called his brother, J.B., and left a voice message that said “I need help, come up

25    here, bye.” (Id.) Defendant also called his friend Rupert Powers and said “Burt, I’m going

26    to jail, I need help, come up here and take care of my son . . . Kyle attacked me with a

27    hammer, bye.” (Id.) Upon arrival, law enforcement officers who were wearing body

28    cameras recorded Defendant weeping and expressing concern for his younger son, T.B.
     Case 3:19-cr-00060-MMD-WGC Document 120 Filed 06/09/21 Page 2 of 5


1     (Id.) Defendant also made statements to the FBI during a custodial interview

2     approximately 12 hours after the incident. (Id. at 3.)

3            The government now seeks to preclude Defendant from introducing these

4     statements.

5     III.   DISCUSSION

6            At issue are the following categories of evidence: (1) Defendant’s statements made

7     to family and friends and statements made to law enforcement at the time of his arrest,

8     (2) body camera footage at the time of Defendant’s arrest, and (3) Defendant’s

9     statements made during his FBI interrogation. The Court will address each category of

10    evidence.

11           A.     Statements Made Before Defendant’s Arrest

12           The government objects to Defendant introducing statements he made on a 911

13    call, on a phone call to his friend X, on a phone call to his friend Y, and to law enforcement

14    when they arrived on the scene. Although these statements are hearsay, they are

15    admissible because they fall under the excited utterance exception.

16           An excited utterance is “[a] statement relating to a startling event or condition,

17    made while the declarant was under the stress of excitement that it caused.” Fed. R. Evid.

18    803)(2). The district court must determine that the declarant was “so excited or distraught”

19    at the time of the statement “that he did not reflect (or have an opportunity to reflect) on

20    what he was saying.” United States v. McLennan, 563 F.2d 943, 948 (9th Cir. 1977).

21    “‘Rather than focusing solely on the time a statement was made, courts must ‘consider

22    other factors, including the age of the declarant, the characteristics of the event[,] and the

23    subject matter of the statements.’” United State v. Howard, Case No. 2:18-cr-00135-JAD-

24    GWF, 2020 WL 1318790, at *2 (D. Nev. Mar. 20, 2020) (quoting United States v. Rivera,

25    43 F.3d 1291, 1296 (9th Cir. 1995)); see also Navarette v. Cal., 572 U.S. 393, 400 (2014)

26    (“Unsurprisingly, 911 calls that would otherwise be inadmissible hearsay have often been

27    admitted [under 803(2)].”). Moreover, the Ninth Circuit has rejected the argument that

28    responses to police questioning “must necessarily be the product of reflection” and

                                                    2
     Case 3:19-cr-00060-MMD-WGC Document 120 Filed 06/09/21 Page 3 of 5


1     therefore not excited utterances. People of the Territory of Guam v. Cepeda, 69 F.3d 369,

2     372 (9th Cir. 1995); see also People of the Territory of Guam v. Ignacio, 10 F.3d 608, 615

3     (9th Cir. 1993) (considering that a child abuse victim’s responses to police questioning

4     hours after the fact were admissible because the abuse was “likely extremely traumatic”

5     and it was reasonable to assume that the declarant “still would have been under the stress

6     of it”).

7                The Court finds that statements Defendant made between the time of the incident

8     and the time he was arrested are admissible as excited utterances. Although Defendant’s

9     prior statements that he offers himself are hearsay and are not excluded from the

10    prohibition against hearsay under Federal Rule of Evidence 801(d), they may still be

11    admissible if they fall within a hearsay exception. Here, Defendant’s statements were

12    sufficiently contemporaneous with the incident, and he appears to still be under the stress

13    of a traumatic event. Defendant made his statements to friends and law enforcement

14    within approximately fifteen minutes after the time that Defendant had shot and killed his

15    own son in the middle of the night, an event which was likely extremely traumatic and

16    from which Defendant was likely still under extreme stress. The body camera footage of

17    Defendant crying and worrying about his younger son when law enforcement arrives, only

18    further confirms that Defendant was still under the stress of the incident. The Motion will

19    therefore be denied as to these statements.

20               B.    Body Camera Footage of Defendant

21               The government also seeks to exclude body camera footage of Defendant crying

22    when law enforcement arrives because they claim it is irrelevant. But the Court agrees

23    with Defendant that the body camera footage is probative of Defendant’s state of mind.

24    (ECF No. 77 at 9.) While Defendant’s display of emotion after-the-fact is not dispositive

25    of whether he acted with premeditation, nor does it prove or disprove whether Defendant

26    acted in self-defense, the Court agrees with Defendant that his after-the-fact demeanor

27    is highly probative of his mental state around the time of the killing. (ECF No. 98 at 2.)

28    Accordingly, the Court finds they are relevant to the defense. Moreover, as explained

                                                    3
     Case 3:19-cr-00060-MMD-WGC Document 120 Filed 06/09/21 Page 4 of 5


1     above, any statements Defendant made that were captured by the body camera footage

2     are admissible for their truth under the excited utterance exception to the hearsay rule.

3     See Fed. R. Evid. 803(2). Defendant’s non-verbal demeanor and expressions of concern

4     for his son are not statements, nor are they offered for their truth, so they are therefore

5     not hearsay and the Court will not exclude them. The Motion is therefore denied as to the

6     body camera footage.

7            C.     Defendant’s Statements During the FBI Interrogation

8            The government also seeks to prevent Defendant from introducing exculpatory

9     statements he made during his FBI interrogation because they took place more than 12

10    hours after the incident. Defendant responds that the statements he made to law

11    enforcement are admissible under several rules of evidence, including: (1) as prior

12    statements to rebut an implied assertion that he fabricated his testimony, (2) as an excited

13    utterance, or (3) to provide a complete and unbiased record under the common law rule

14    of completeness. (ECF No. 98 at 8-12.)

15           The Court agrees that if Defendant testifies, his prior statements to the FBI will be

16    admissible under Federal Rule of Evidence 801(d)(1)(B)(i). Defendant may introduce his

17    statements made to the FBI to demonstrate that they are consistent with his testimony at

18    trial, and with his statements made on his 911 call, to his friends and family, and to law

19    enforcement on the scene. Although Rule 801(d)(1)(B)(i) requires that Defendant’s

20    statements before the alleged improper motive to fabricate a defense arose, the

21    defendant’s statements need not “rebut all improper influences or motives . . . [i]t is

22    sufficient if the prior statement tends to rebut one of them.” United States v. Kootswatewa,

23    893 F.3d 1127, 1134-35 (9th Cir. 2018). Although the statements Defendant made to the

24    FBI were in response to law enforcement and may not rebut the government’s implied

25    charge that Defendant lied about K.B. attacking him with a hammer, Defendant’s

26    continued consistent statements about K.B.’s attack from moments after the event does

27    rebut the implied charge that he fabricated this defense in response to being arrested or

28    charged with first-degree murder.

                                                   4
     Case 3:19-cr-00060-MMD-WGC Document 120 Filed 06/09/21 Page 5 of 5


1            However, the Court will defer ruling on whether his statements to the FBI are

2     admissible under the excited utterance exception until it is apparent that Defendant will

3     not testify. The Court notes that although Defendant may have still been under the stress

4     of the incident and also may not have had a reasonable time to reflect during the time he

5     was in custody after being taken from the scene of the incident between 3:00 a.m. and

6     4:00 a.m., the fact that the interview took place 12 hours after the incident weighs against

7     the inference that they were spontaneous and made without opportunity for reflection.

8            The Court will also defer ruling on whether Defendant’s statements to the FBI may

9     be introduced according to the rule of completeness. If the government introduces

10    portions of Defendant’s statements to the FBI, the Court will hear argument regarding the

11    propriety of introducing unrecorded oral statements to prevent bias or prejudice to

12    Defendant.

13    IV.    CONCLUSION

14           The Court notes that the parties made several arguments and cited to several

15    cases not discussed above. The Court has reviewed these arguments and cases and

16    determines that they do not warrant discussion as they do not affect the outcome of the

17    motions before the Court.

18           It is therefore ordered that the government’s motion in limine (ECF No. 77) is

19    denied in part and ruling is deferred in part as specified herein.

20           DATED THIS 9th Day of June 2021.

21

22

23
                                                MIRANDA M. DU
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                   5
